     Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 1 of 36                  FILED
                                                                             2019 Apr-15 AM 08:58
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA

ALABAMA AIRCRAFT INDUSTRIES, INC.,
                                 )
ALABAMA AIRCRAFT INDUSTRIES, INC. –
                                 )
BIRMINGHAM, and PEMCO AIRCRAFT   )
ENGINEERING SERVICES, INC.,      )
                                 )
     Plaintiffs,                 )              Case No. 2:11-cv-03577-RDP
                                 )
v.                               )
                                 )
THE BOEING COMPANY, BOEING       )
AEROSPACE OPERATIONS, INC., and  )
BOEING AEROSPACE SUPPORT CENTER, )
                                 )
     Defendants.                 )

   AAI'S RESUBMITTED REPLY BRIEF IN SUPPORT OF AAI’S MOTION TO
                      EXCLUDE PORTIONS OF
           THE REPORT AND TESTIMONY OF AVRAM TUCKER

            (Resubmitted to Replace Doc. 476, Which AAI Withdraws)
           Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 2 of 36



                                                  TABLE OF CONTENTS

I.       Tucker Learning Curve Opinions Fail To Comply With Kumho And 11th Circuit Law ..... 1

II.      Tucker’s Legal Contract Interpretations, Framed As “Industry Experience” Opinions, Fail
         To Show Relevant Experience Reliably Leading To His Conclusions. ............................. 4

III.     Boeing Does Not Refute that Tucker’s Repeated Opinions on the Purpose of the Apples-
         to-Apples Comparisons Constitute Impermissible State of Mind Opinions....................... 6

IV.      Tucker Not Only Fails To Comply With 11th Circuit Frazier Requirements For Relying
         On “Experience” To Support Expert Opinions, Tucker’s Report Is Also Devoid Of Any
         Showing Of Relevant “Experience” And His Deposition Exposes His Total Lack Of Any
         Comparable, Relevant Experience, Particularly On MOA § 5.0c. ..................................... 8

CONCLUSION ............................................................................................................................. 10

CITED EXCERPTS OF AVRAM TUCKER DEPOSITION ........................................EXHIBIT 1




                                                                     i
            Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 3 of 36



                                                  TABLE OF AUTHORITIES

Cases
Ala. Aircraft Indus., Inc. v. United States, 83 Fed. Cl. 666, 673 (2008)..................................... 2, 3

Bivins v. Stein, No. 17-14978, 2018 WL 6720628, at *3 (11th Cir. Dec. 20, 2018) ...................... 9

Gulf States Reorg. Grp., Inc. v. Nucor Corp., 822 F. Supp. 2d 1201, 1231-32 (N.D. Ala.
  2011) ........................................................................................................................................... 9

Hughes v. KIA Motors Corp., 766 F.3d 1317, 1327, 1330 and n.10 (11th Cir. 2014) ................... 4

In re Fosamax Prods. Liab. Litig., 645 F. Supp. 2d 164, 192 (S.D.N.Y. 2009) ............................. 7

United States v. Frazier, 387 F.3d 1244, 1261 (11th Cir. 2004) (en banc) .................................... 1

Williams v. Mosaic Fertilizer, LLC, 889 F.3d 1239, 1245, 1248-49 (11th Cir. 2018) ................... 4




                                                                         ii
         Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 4 of 36



I.       Tucker Learning Curve Opinions Fail To Comply With Kumho And 11th Circuit Law

         Boeing claims that Avram Tucker’s opinions, particularly his learning curve and MOA

termination opinions, are based on his “experience,” as a “non-scientific” expert. 1 Tucker’s

opinions, see, e.g. Doc. 467-2 at 23 ¶ 44, are written as though they were established, undisputed

fact, without even including any preface such as, “It is my opinion, based on my experience which

I’ve applied as follows.” The referenced ex cathedra opinion (repeated or reflected in other

portions of Tucker’s report which AAI moves to exclude 2), merely parrots what Boeing considered

(i.e., not Tucker’s own relevant experience or independent analysis) in abruptly switching from a

“flattened” learning curve to a “continuous” learning curve to underbid Pemco/AAI. It cites no

specific, relevant continuous learning expert experience or analysis of Tucker himself and

provides no explanation of (1) how his learning curve experience is relevant and “leads to” the

underlined opinion, (2) why his experience “is a sufficient basis for the opinion” expressed in the

underlined portion, or (2) “how that experience is reliably applied to the facts.” See United States

v. Frazier, 387 F.3d 1244, 1261 (11th Cir. 2004) (en banc) (underlined emphasis added). 3

         Tucker is merely telling the jury, “this is what Boeing considered and what the Air Force

did, and as an expert, I’m telling you to believe such Boeing and USAF conduct was ‘reasonable’

for Boeing’s economics and financials.” Such statements, unsupported by Frazier-required

demonstrations of applying actual, reliable, relevant experience, are inadmissible.



1
  See Doc. 474 at 5, 7, 8, 16, 17.
2
  See Doc 467-2 at 53-4 ¶ 118, and at 115 ¶ 234; also id. at 15-16 ¶¶ 20-24; 38-9 ¶¶ 86-88; 40 ¶¶ 90-91; 49 ¶ 109; 53-
58 ¶¶ 117-126; 71 ¶ 150; 75 ¶ 160; 87-8 ¶¶ 177-78; 115 ¶ 231; 116 ¶ 235; 121 ¶ 245; 123 ¶ 248; 135 ¶ 269.
3
  Boeing blames AAI for not asking Tucker during his deposition to recite instances of learning curve experience.
Doc. 474 at 7. Boeing’s argument puts the cart before the horse. It was incumbent upon Tucker, who provided a total
of 22 pages listing "experience" and qualifications (Doc. 467-2 at 9-14 ¶¶ 4-19 and at 168-183), to have included in
his report at least a single word about “learning curve” or “continuous improvement” experience, if (as was the case)
his report was premised on “experience.” Those 22 pages do not include a single word or mention of any prior Tucker
experience in evaluating, studying, researching, writing about, or opining on learning curve theory or continuous
improvement versus finite-ending improvement (whether in the PDM field or any other field of work).

                                                          1
          Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 5 of 36



         Boeing’s abrupt February 2007 switch of learning curve assumptions was the key data

manipulation by which Boeing won the contract award. Yet, both Boeing and Tucker avoid any

analysis of trial findings of the Court of Federal Claims (COFC), relying, instead, on snippets of

USAF and GAO proceedings nowhere near as explorative as was the subsequent COFC hearing.

As the learned Judge Charles Lettow found, “[e]ssential to the ultimate decision of the Air Force

to award the contract to Boeing was the manner in which the competitors constructed and used

their ‘learning curves.’” Ala. Aircraft Indus., Inc. v. United States, 83 Fed. Cl. 666, 673 (2008),

and “Boeing’s decision to embrace a [continuous] learning curve in its final proposals accounted

for its lower price.” Id. at 701. Judge Lettow’s findings contradict virtually all the major

assumptions used by Tucker. 4 Relying on early GAO stages (with little fact record) of protest

proceedings and utterly ignoring merits judicial review (with an extensive fact record) of the

learning curve issue, thus not dealing with inconsistencies and contradictions, represents a total

abandonment by Tucker of any valid forensic or expert methodology. 5

         AAI’s motion initially teed up the methodological and reliability deficiencies in Tucker’s

opinions, including the Kumho/Frazier issue of what constitutes proper expert reliance on

“experience” (see Doc. 467 at 7-9), thus giving Boeing the opportunity to provide specific

rebuttals (if it could) to AAI’s assertion that Tucker’s report violates the Frazier “how/why/how”

requirements for admission of an expert opinion relying on experience. But, Boeing’s opposition

(Doc. 474) fails to provide references to either the Tucker report or Tucker deposition) sufficient

to answer AAI’s showing that Tucker:


4
  From a methodological viewpoint, regardless whether the USAF, the GAO or the COFC was correct about learning,
Tucker chose to ignore any inconvenient facts and court findings that would undermine his slavish adoption of the
Boeing narrative. Our Circuit rejects as unreliable an expert’s opinion which does not consider inconvenient facts.
5
  The Court of Federal Appeals’ 2009 reversal of the COFC injunction decision on purely administrative law doctrine
grounds did not undertake to address or rule on the merits of the learning curve analysis and certainly does not undercut
the issue presented here, of Tucker’s utter failure to use proper forensic CPA methodology and his alleged reliance on
non-existent relevant experience instead of forensic analysis.

                                                           2
         Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 6 of 36



    •   cited no prior instance of his having experience specifically with any learning curve theory,
        much less any prior instance of study of “continuous” learning in performance of PDM
        maintenance on 50+ year-old planes inducted on irregular schedules.
    •   Failed to show how any of his experience leads to his “economic/financial reasonableness”
        opinion on switching to continuous learning.
    •   Failed to show why any of his experience is a sufficient basis for his “economic/financial
        reasonableness” opinion on switching to continuous learning.
    •   Failed to show how such experience is reliably applied to the facts of Boeing’s conduct in
        this case (e.g., (i) its longtime use of non-continuous learning based on valid and sufficient
        reasons it provided the USAF contradicting Tucker’s current opinion, (ii) its abruptly
        switching assumptions less than 3 months later, when Boeing’s covert win pricing
        comparisons indicated Boeing still could not otherwise safely underbid Pemco and (iii) its
        failure to explain its abrupt reversal its final bid submissions). 6

        Boeing’s assertion that “Check, did not rely on any studies or peer reviews of the type AAI

insists Mr. Tucker should have cited” (Doc. 474 at 18) totally misses the point, as – unlike Tucker

– Check does not attempt to rely on “experience” as the basis for his learning curve conclusions.

Instead, Check relies on detailed, forensic deconstruction of Boeing pricing modeling of learning

curve impacts on its bid prices as compared to Boeing’s actual PDM performance data and

Boeing’s bubble chart tracking of PDM hours per plane, among other stated analyses. It is highly

unlikely that any independent scientific studies of “continuous learning” in KC-135 PDM

operations existed (the record here cites none from any source). With no relevant studies for

Tucker to rely upon (and he cites no such studies), and Tucker not having performed a prior

forensic, analytical study of continuous learning in PDM operations before accepting a rebuttal

role here 10 years after the events, then, beyond doubt, Tucker has no basis upon which to rely on

“experience” (his own or any other expert’s) in continuous learning in this PDM field. 7 Absent




6
  Tucker’s method involved ignoring judicial findings in review of USAF conduct Tucker relies upon. Judge Lettow
found “Boeing’s final proposal did not address why it implemented a [continuous learning curve] in light of the
concerns the company expressed in response to the Air Force’s inquiry” in 2006. Ala. Aircraft, 83 Fed. Cl. at 698.
7
  Indeed, Tucker admitted he did not know the content of any systematic Boeing study (if any exists, as Tucker said
he did not see one and no such study was ever produced by Boeing during document production) about what would
have to cover achievability of continuous learning/improvement year after year for 10 years in KC-135 PDM work.
See Doc. 352-52 at 91 (361:6-362:11).

                                                        3
         Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 7 of 36



such personal experience and absent published, peer-reviewed studies of continuous learning about

PDMs on aged aircraft, it was incumbent for Tucker to employ accepted CPA methodologies of

analysis of objective performance data that (i) applied “professional skepticism” as to any client

(Boeing)-supplied explanations, (ii) tested his resulting conclusions against (and to exclude)

alternative scenarios contrary to his conclusion, see Williams v. Mosaic Fertilizer, LLC, 889 F.3d

1239, 1245, 1248-49 (11th Cir. 2018), and (iii) used the “falsify-one’s-conclusions” testing method

used as a yardstick by the trial court and sustained in Hughes v. KIA Motors Corp., 766 F.3d 1317,

1327, 1330 and n.10 (11th Cir. 2014) (upholding exclusion of opinions). As laid out in Check’s

report and admitted by Tucker’s own deposition testimony, 8 Tucker did not use or follow the

methods and standards of the forensic accounting profession in his opinions challenged here. In

short, Tucker was reduced to merely listing what Boeing “considered” (in the space of a single day

in early February 2007) and then attaching a mere “economic/financial reasonable” label to the

three factors that Boeing allegedly considered.

         By reciting and blindly accepting Boeing’s post-hoc excuses for its switch to continuous

learning as the basis of his own opinion, Tucker brings no expertise of his own to the table. If he

relied on any Boeing data, then professional standards require that he consider all of Boeing’s

bubble chart tracking and other data, which he admits he did not do (see note 8).

II.      Tucker’s Legal Contract Interpretations, Framed As “Industry Experience”
         Opinions, Fail To Show Relevant Experience Reliably Leading To His Conclusions.

         In his deposition, Tucker admits his MOA opinion is based on the assumption that § 5.0c



8
  Tucker admitted in his deposition that: (i) he made no analysis of most of the relevant and “available” Boeing data,
see Doc. 352-52 at 90 (358:23, 359:17-19, and 360:1-6), including admissions he did not study the internal Boeing
touch labor hour “bubble” charts that, for example, AAI expert Check had analyzed (see Doc. 416 at 23 n.18 and 27);
(ii) he knew of no Boeing studies or other documents from 2006-2007 evaluating continuous learning (see Doc. 352-
52 at 91 (361:6-369:7)); and (iii) he ceased his own analytical activity once he was provided with the USAF 2008
report (Doc. 352-52 at 91 (362:13-18)), itself a product of Boeing’s concealment of updated performance data from
the USAF as demonstrated in AAI’s initial brief here (see Doc. 467 at 26-31).

                                                          4
         Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 8 of 36



calls for non-KC135 programs at San Antonio to become part of financial feasibility calculations,

and further admits he uses assumptions based on his writing the words “with Pemco” into § 5.0c

(i.e., that Boeing can dissolve the teaming with Pemco but still compete for the “Program,” defined

as solely the KC135 PDM program). He thus admits his opinions are colored by and based on his

view (interpretation) that § 5.0c “covers” the circumstance that Boeing could terminate Pemco as

a teaming partner and still participate in the “Program.” See, Doc 352-52 at 27-28 (108:15-109:7). 9

By phrasing all his MOA-related opinions as declarative statements, and inserting words that do

not exist in § 5.0c to flip its meaning 180 degrees, Tucker cleverly instructs the jury what the

contract legally means, and presents his interpretation of § 5.0c as the proper interpretation.

         Thus, Tucker Report ¶ 22 (Doc. 467-2 at 15) in two sentences states two opinions in

absolute declarative terms (e.g., "X is Y"), repeated numerous times in later paragraphs in Tucker's

report (Group II opinions as listed in Doc. 466 at 6), each of which seeks to cleverly communicate

a legal contract interpretation to the jury. His first sentence essentially communicates a legal

contract interpretation which says to a jury: “After the Air Force reduced the BEQs, MOA § 5.0c

entitled Boeing unilaterally to determine to ‘continue’ pursuit of the “Program” as a Recompete

bidder without Pemco.” His second sentence effectively communicates this further unqualified

legal interpretation to the jury: “Section 5.0c entitled Boeing to use ‘impact on other Boeing work

at the San Antonio location’ as a principal decision determinant.” Methodologically, Tucker fails

to test the validity of his opinion under other alternative ways the contract can be interpreted.

         Tucker executes and communicates his first legal interpretation using two subtle




9
 See also following Tucker testimony, relating to his opinions that MOA infeasibility determinations included impacts
on non-KC-135 San Antonio programs: Doc 352-52 at 22-23 (88:7-89:14) and 95 (378:17-380:19); see also, id. at 37-
38 (148:20-149:8); and 63-64 (252:10-253:9). Tucker admits he based his MOA § 5.0c conclusions on additions of
non-MOA wording such as “with Pemco,” id. at 20-28 (77:22-109:7) or “pursuant to the MOA,” see id. at 27-28
(108:15-109:7) and 95 (377:13-378:15).

                                                         5
         Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 9 of 36



techniques: (1) slipping two additional words – with Pemco – into § 5.0c which do not exist in the

MOA contract, parroting the Boeing “interpretation” of the MOA contract, 10 and (2) reading the

contract as if none of the other numerous BEQ-dependent provisions exist, which bear on the

“practical or financially viable” issue, e.g., those which take into account anticipated BEQ

reductions to provide for Pemco’s performing a “minimum” of 50% of reduced BEQs (e.g., MOA

(Doc. 263-27) §§ 1.5, 4.1 and its Exhibit A, Work Share Agreement).

         Tucker executes and communicates his second legal interpretation of the contract by using

the sly technique of treating the phrase containing a defined term, “participation in the Program,”

as being unrelated to the ensuing words, “practical or financially viable” and therefore surplusage

that is unworthy of mention in his opinion which he then uses to open the door to his taking

cognizance of impact on non-“Program” work at San Antonio.

         Beyond providing legal contract interpretations as accomplished fact, Tucker purports to

rely on his “experience” to support his MOA conclusions, when it is now certain that (1) Tucker

has no relevant experience with the fact circumstances presented in this case, see Section IV infra,

and (2) whatever experience Tucker claims is not described in any detail nor reliably applied to

the facts, to explain why and how such experience leads to his stated conclusions.

III.     Boeing Does Not Refute that Tucker’s Repeated Opinions on the Purpose of the
         Apples-to-Apples Comparisons Constitute Impermissible State of Mind Opinions.

         Boeing’s reply brief never grapples with Tucker’s opinion, stated at least four times in his

Report, 11 attributing a benign purpose, intent, and motive of Vietor, Smith and their cohorts in



10
   Tucker repeatedly uses this technique and admits to exclusively using Boeing’s interpretation as if it were his as
well. See Doc. 352-52 at 24 (93:1-17) ("[M]y understanding of the interpretation, or Boeing's interpretation of
these . . . Boeing does interpret the contract that way, yes.") and at 27 (106:18-19) ("I'm doing an analysis based on
Boeing's interpretation.") (emphasis added to the foregoing); see also id. at 28 (109:1-7) where Tucker, when asked
if his opinion was "from the perspective of Boeing's interpretation," answered, "It's based on my understanding of
Boeing's participation and also because this is an MOA with Pemco."
11
   See Doc. 467-2 at 22 ¶ 41; 101 ¶ 207; 103 ¶ 209; and 112 ¶ 225.

                                                          6
        Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 10 of 36



performing the Apples-to-Apples and related “win price” pricing comparisons, instead of the

illegal objective to compare Pemco pricing as a would-be competitor. Tucker opines that Boeing

was only motivated by preparing for a joint Pemco/Boeing FPR bid. 12 Tucker’s “conclusions”

about Boeing’s purpose in conducting its several Pemco/Boeing pricing comparisons remain “state

of mind” opinions of the very type Boeing accuses AAI expert Check of preparing to give. A

leading case, cited by Boeing in its motion regarding Check, has ruled, “To the extent Merck's

motion seeks to preclude Dr. Parisian from testifying as to the knowledge, motivations, intent,

state of mind, or purposes of Merck, its employees, the FDA, or FDA officials, it is GRANTED.”

In re Fosamax Prods. Liab. Litig., 645 F. Supp. 2d 164, 192 (S.D.N.Y. 2009) (emphasis added).

        Despite Boeing denials, Tucker’s “conclusions” clearly opine on the purposes and

intentions of Vietor and Smith running price comparisons. See, e.g., Doc. 467-2 at 103 ¶ 209.

Tucker cites as his authority for that statement of purpose not the content of the pricing

comparisons (which content, by Check’s demonstrations, shows Vietor and Smith were, indeed,

undertaking analyses of Pemco pricing as a would-be competitor) but, instead, undocumented

“discussions” Tucker held with Wright, Vietor and Smith to understand and regurgitate the

storyline that they informed him was Boeing’s purpose, intent and objective. See Doc. 467-2 at

103 nn. 286, 287. Such basis for his opinion (the undocumented Wright/Vietor/Smith

“discussions” he purports to have held) do not cite any contemporaneous 2006 Boeing document

whose wording and content tells the reader that the Apples to Apples and related win pricing

modeling of Pemco as a Prime Contractor was (as Tucker now opines) merely for purposes of




12
  Such Tucker opinion includes his related conclusion that Boeing’s persistence in maintaining the $3.5 million “win
price,” an objective Boeing tested in such Pemco pricing comparisons, long after Blue Team analysis of Lockheed
showed Lockheed was not a threat to underbid Boeing, was nevertheless still purposed toward a joint 2006 FPR bid
with Pemco. See Doc. 467-2 at 103 ¶ 209 and nn. 286-87.

                                                         7
        Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 11 of 36



preparing Boeing’s joint June 30, 2006 FPR bid with Pemco as a subcontractor teammate. 13

        Similarly, Tucker opined: “Boeing’s records demonstrate that Boeing's ‘Apples to Apples’

analysis was not prepared to determine an independent Pemco proposal price; rather it was

prepared in anticipation of Boeing's June 2006 FPR (which would have been a proposal including

Pemco).” Doc. 467-2 at 22 ¶ 41 (emphasis added). Telling the jury “why” the preparation of the

Apples to Apples comparison was really conducted is no more than a cleverly-packaged statement

of motive, intent and purpose just the same as if he had explicitly written, “Boeing’s Apples to

Apples analysis was not prepared for the purpose or intent of determining an independent Pemco

proposal price; rather, it was only prepared for the purpose of making a joint FPR bid.” His opinion

conveys the same improper state of mind opinions to the jury (i.e., that Boeing’s purpose was not

to make pricing comparisons on Pemco as a prime competitor, illegally aided by use of Pemco’s

data; “rather,” Boeing’s purpose was only to prepare a joint bid with Pemco). AAI’s motion to

exclude on such bases is well-founded and remains unrebutted by Boeing’s opposition.

IV.     Tucker Not Only Fails To Comply With 11th Circuit Frazier Requirements For
        Relying On “Experience” To Support Expert Opinions, Tucker’s Report Is Also
        Devoid Of Any Showing Of Relevant “Experience” And His Deposition Exposes His
        Total Lack Of Any Comparable, Relevant Experience, Particularly On MOA § 5.0c.

        In terms of being able to demonstrate any truly comparable prior experience studying and

evaluating either (i) terminations of government contractor teaming MOAs under provisions

similar to § 5.0c and the Recompete circumstances involved here, or (ii) PDM continuous learning

outcomes applied to aged aircraft that are not cookie-cutter assembly line operations, Avram

Tucker is truly parading in the Emperor’s New Clothes, wearing an illusion of experience-based

support for his opinions. Any comparable, relevant prior experience turns out to be invisible, when



13
  That opinion highlights the soundness of AAI’s motion to exclude based on undocumented Wright/Vietor/Smith
“discussions,” on the grounds of unreliability and unsound methodology (not to mention plain prejudice).

                                                     8
         Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 12 of 36



one examines Tucker’s report, his deposition testimony, and Boeing’s opposition brief (i.e., its

final chance to make a showing of requisite experience).

         Expert experience-based opinions must display experience relevant to the specific activity,

i.e., involving comparable prior experiences. See Bivins v. Stein, No. 17-14978, 2018 WL

6720628, at *3 (11th Cir. Dec. 20, 2018) (exclusion of expert experience-based testimony which

“lack[ed] the relevant experience for the issues involved in this case.” (Emphasis added). 14

         Tucker’s 22 pages of resume and exposition of experience in his report do not set forth any

engagements, published papers or studies, cases or details of any other experience specifically in

learning curves. In fact, the words, “learning curves,” do not appear in his resume and experience

summaries. 15 With no explanation of relevant, comparable experience within the 302 pages of

Tucker's report, one also finds that Boeing's brief (Doc. 474) fails to adduce a single instance of

relevant Tucker experience in any comparable government RFP/bid teaming contract provisions

and competition-with-former-partner scenarios as occurred in this case. Absent showings of

relevant experience provided either by Tucker's report or by Doc. 474, one finally turns to Tucker's

deposition testimony, where extensive efforts were made by AAI counsel (see Doc. 352-52 at 37-

42) to have Tucker reveal any actual prior experience in a teaming contract, and its termination

and ensuing competitive bidding of former teammates against each other for the work covered by




14
   Similarly, this Court has excluded experience-based expert testimony which was not shown to be relevant to the
actual issues being litigated. See Gulf States Reorg. Grp., Inc. v. Nucor Corp., 822 F. Supp. 2d 1201, 1231-32 (N.D.
Ala. 2011), aff’d 721 F.3d 1281 (11th Cir. 2013) (excluding experience-based opinions of expert Correnti under the
first prong of Rule 702/Daubert, affirming the Special Master finding that “neither individual has any relevant
training or experience in antitrust economics”) (emphasis added). See special master's report at Gulf States Reorg.
Grp., Inc. v. Nucor Corp., No. 02-2600, 2010 WL 11561917, at *3-4 (N.D. Ala. Sept. 2, 2010) (concluding: "Here,
Correnti does not possess the relevant experience or training to serve as an expert on antitrust economic issues. Thus
his testimony as proffered should be excluded.") (emphasis added).
15
   On the issue of any relevant experience germane to Tucker’s MOA § 5.0c opinions, while Tucker's report claims
prior experience in a government agency's contract "terminations for default and for convenience", see Doc. 467-2 at
10 ¶ 9, and for "Dealer Distributor Terminations," id. at 169, those are specialized types of events quite different from,
and not remotely similar to, the circumstances of this case.

                                                            9
       Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 13 of 36



such contract. Tucker had repeated opportunities to "put his money where his mouth was," yet

Tucker ducked and weaved, gave no direct and responsive answers, and provided not a single

example of prior comparable and relevant experience. See, e.g., Doc. 352-52 at 40 (157:21-158:7,

“I don't recall the exact ones . . . but that's not something that was only done in this case in my

career. I've seen that before.”). In the nine pages of examination following the referenced colloquy,

Tucker was pushed for specific relevant experience, asked to cite any case or engagement where

he served as an expert, or names of any contracting companies, where similar § 5.0c language and

a teaming termination were involved, and any similar identifiers of comparable experience. See id.

at 40-42 (158:8 to 166:17). Despite being pressed repeatedly for specifics or even a single

identifiable example, he was unable to provide a single comparable engagement from his purported

vast experience. Finally, Tucker conceded that at least he cannot recall any prior experience

involving similar circumstances, Id. at 41 (163:17 to 164:15, “I don’t recall one”) and at 42 (167:1-

6. “I don't have one in mind, no.”). Tucker’s cloak of purported relevant experience is just as

invisible as the Emperor’s new clothes, and Boeing is no more than the Emperor’s courtier,

professing to see what does not exist. Indeed, he did have the requisite relevant experience,

presumably he would have cited such specific experiences in making the Frazier showings. His

failure to even attempt the required Frazier demonstration is best explained by his not having the

requisite comparable, relevant experience.

                                         CONCLUSION

       AAI’s motion is due to be granted on the grounds raised in support of its motion.


Respectfully re-submitted this the 15th day of April 2019 in place of the April 12, 2019 submission.


                                              /s/ J. Michael Rediker
                                              One of the Attorneys for Plaintiffs


                                                 10
       Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 14 of 36




OF COUNSEL
J. Michael Rediker (mrediker@rumberger.com)
Joshua Lerner (jlerner@rumberger.com) (admitted pro hac vice)
R. Scott Williams (swilliams@rumberger.com)
Peter J. Tepley (ptepley@rumberger.com)
Meredith J. Lees (mlees@rumberger.com)
Rebecca A. Beers (rbeers@rumberger.com)
RUMBERGER KIRK & CALDWELL, P.C.
2001 Park Place North, Suite 1300
Birmingham, Alabama 35203
Counsel for Plaintiffs
       Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 15 of 36



                                 CERTIFICATE OF SERVICE

       I hereby certify that, after withdrawing the April 12, 2019 fifteen-page brief, I have, on this
      th
the 15 day of April 2019, served a true and correct copy of the foregoing replacement ten-page
resubmitted brief on the following via the Court's CM/ECF electronic filing system:

R. Thomas Warburton, Esq.
J. Thomas Richie, Esq.
BRADLEY ARANT BOULT CUMMINGS LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, AL 35203-2104
Telephone: (205) 521-8000
Facsimile: (205) 521-8800

Craig S. Primis
John C. O'Quinn
Erin C. Johnston
Tia T. Trout-Perez
Alexia R. Brancato
KIRKLAND & ELLIS, LLP
655 Fifteenth Street NW
Washington, D.C. 20005



                                               /s/ J. Michael Rediker
                                               OF COUNSEL
      Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 16 of 36




EXHIBIT
  1
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 17 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 18 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 19 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 20 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 21 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 22 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 23 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 24 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 25 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 26 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 27 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 28 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 29 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 30 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 31 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 32 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 33 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 34 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 35 of 36
Case 2:11-cv-03577-RDP Document 479 Filed 04/15/19 Page 36 of 36
